436 Pa. 329 (1969)
Commonwealth
v.
McFall, Petitioner.
Supreme Court of Pennsylvania.
October 20, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*330 Donald E. Williams, Public Defender, for petitioner.
Kenneth E. Fox, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, October 20, 1969:
Appellant's counsel in the Superior Court filed a brief which was merely a xeroxed copy of a brief wholly prepared by appellant himself. This clearly constitutes a denial of appellant's right to effective assistance of counsel on his appeal. Commonwealth v. Villano, 435 Pa. 273, 256 A. 2d 468 (1969). The judgment of the Superior Court is therefore vacated and the case remanded so that the Superior Court may consider the appeal upon the filing of a brief properly prepared by counsel.